 In the Matter of C. G. HITCHCOCK & COMPANY AND OREGON UTILITIES, ACORPORATIONandINTERNATIONAL WOODWORKERS OF AMERICA, LOCALNo. 6-206, AFFILIATED WITH THE C. I. O.Case No. C-1656.-Decided September10, 1940Jurisdiction:lumber industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Robert L. Condon,for the Board.'Mr. H. H. DeArmondandMr. Ralph S. Hamilton,of Bend, Oreg.,for respondent Hitchcock Co.Mr. James D. Langman,of Portland, Oreg., for respondent Utility.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalWoodworkers of America, Local No. 6-206, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Nineteenth Region (Seattle, Washington),issued its complaint dated April 1, 1940, and its amended complaintdated May 3, 1940, alleging that C. G. Hitchcock & Company,. Sisters,Oregon, herein called the respondent Hitchcock Co., and Oregon Utili-ties, a corporation, doing business at Sisters, Oregon, under the nameof Deschutes Power Company, herein called respondent Utility, hadengaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and accompanying notice of hearingwere duly served upon respondent Hitchcock Co. and the Union ; copiesof the amended complaint and accompanying notice of hearing 1 were'Several notices of postponement of the hearing were duly served upon the parties.27 N. L. R. B., No. 42.188 C.G.HITCHCOCK'&COMPANY189duly served upon respondent Hitchcock Co., respondent Utility, andthe Union.Concerning the unfair labor practices,the amended complaint al-leged in substance:(1) that respondent Hitchcock Co. discouragedmembership in the Union by discriminating in regard to the hire andtenure of employment and the terms and conditions of employment ofEmery Oliver,Albert Demaris, Joe Nunnellee,Roy M.Rickert, H. S.McKinney, and Frank Hockaday;(2) that respondent Hitchcock Co.and respondent Utility discouraged membership in the Union by dis-criminating in regard to the hire and tenure of employment and theterms and conditions of employment of F. E. Waterbury; and (3) thatby the foregoing and other acts, respondent Hitchcock Co. and respond-ent Utility interfered with, restrained,and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.On May 1, 1940; respondent Hitchcock Co. filed its answer to thecomplaint.On May 9 and May 10, 1940,respectively,respondentHit ,hcockCo. and respondentUtility eachfiled an answer to theamended complaint,denying the unfair labor practices and averringcertain affirmative matters.Pursuant to notice,a hearing on the amended complaint was heldfrom June 24 to 27, 1940,at Bend, Oregon, before James C.' Batten,the Trial Examiner duly designated by the Board.The Board, re-spondent Hitchcock Co., and respondent Utility were represented bycounsel at the hearing and participated therein.During the course of the hearing,on June 27,1940, the partiesadvised the Trial Examinerthat they had orallyagreed upon a stipu-lationin settlement of the case, whereupon the Trial Examiner ad-journed the hearing subject to call.On August 12, 1940, counsel forrespondent Hitchcock Co., C. G.Hitchcock, M. C. Hitchcock, P. S.Hitchcock, and F. M. Crawford; respondent Utility; the Union; andcounsel for the Board entered into and executed a stipulation insettlement of this case.This stipulation provides as follows :STIPULATIONIt is hereby stipulated and agreed by and between C. G. Hitch-cock & Co., hereinafter referred to as the respondent HitchcockCo.; C. G. Hitchcock, M. G. Hitchcock, P. S. Hitchcock andF. M. Crawford, hereinafter referred to as the partners; OregonUtilities,-a corporation, hereinafter referred to as the respondentUtility; and International Woodworkers of America, Local No.6-206, affiliated with the C. I. 0., hereinafter referred to as theUnion, and Robert L. Condon, attorney for National LaborRelations Board, that : 190DECISIONSOF NATIONALLABOR RELATIONS BOARDIUpon charges and amended charges duly filed by the Union,the National Labor Relations Board, hereinafter referred to asthe Board, by the Regional Director for the Nineteenth Region,pursuant to authority granted in Section 10 (b) of the NationalLabor Relations Act, 49 Stat. 449, hereinafter referred to as theAct, and its Rules and Regulations, Series 2, as amended, ArticleIV, Section 1, on the 1st day of April, 1940, issued a complaint,and on the 3rd day of May, 1940, issued an amended complaintagainst the respondent Hitchcock Co., and against the respondentUtility, alleging that, the respondent Hitchcock Co., and, therespondent Utility committed certain unfair labor practices inviolation of Section 8 (1) and (3) of the Act.IIOn the 29th day of April, 1940, the respondent Hitchcock Co.,filed an answer to the complaint, and on the 9th day of May, 1940,the `respondent Hitchcock Co., filed an answer to the amendedcomplaint; and on the 10th day of May, 1940, the respondentUtility filed an answer to the amended complaint.The answersdenied certain of the allegations of the amended complaint, ad-mitted certain other allegations, and set forth certain affirmativematter.III-On June 24, 25, 26, and 27, 1940, a hearing was held at Bend,Oregon, before James C. Batten, Trial Examiner, duly appointedby the Board, and certain testimony and other evidence was intro-duced by the, parties.On June 27, 1940, the hearing adjourned,subject to the call of the Trial Examiner.During the course ofthe hearing, certain amendments to the Board's amended com-plaint were granted by the Trial- Examiner, and various motionswere made by the respondent Hitchcock Co., and the respondentUtility, and the attorney for the Board, which were either grantedor denied by the Trial Examiner, or upon which he reserved hisruling.IVThe respondent Hitchcock Co., was a partnership owned andoperated by the partners, and engaged in the business of logging,manufacture, sale, and distribution of lumber and lumber prod-ucts at two mills located near Sisters, Oregon.On the-15th dayofMay, 1940, the partners entered into an agreement amongthemselves, dissolving the partnership and dividing the assets of C.G.HITCHCOCK & COMPANY191the partnership among themselves,and the business formerly con-ducted by the partnership is now being conducted by the partners,as individuals.VThe respondent Hitchcock Co., during the year 1939, in thecourse and conduct of its business at its two mills near Sisters,Oregon, shipped to purchasers in States other than the State ofOregon approximately 7,000,000 feet of lumber.The respondentHitchcock Co., during the year 1939, sold and delivered approxi-mately 25,000,000 feet of lumber to Brooks-Scanlon Lumber Coin-pany, Inc., Bend, Oregon, substantially all of -which lumber wasin turn sold by Brooks-Scanlon Lumber Company Inc., to pur-chasers located in States other than the State of Oregon, but afterbeing intermingled with other lumber manufactured by Brooks-Scanlon Lumber Company Inc.VIRespondent Utility is an Oregon corporatioii, and the sole ownerof the Deschutes Power Company, which company operates apower plant and distribution system in Sisters, Oregon, and whichfurnishes electricity and power to consumers located in and nearSisters, Oregon.VIIRespondent Hitchcock Co., solely for the purpose of this case,and for no other purpose, and not generally, admits that it is en-gaged in interstate commerce within the meaning of the Act andtheDecisions of the United States Supreme Court pertainingthereto.'VIIIThis stipulation, together with the various pleadings, the tran-script of the testimony heretofore taken, and the exhibits here-tofore introduced into evidence, shall constitute the record in thiscase upon'which the Board may enter its Order and upon whichany Circuit Court of the United States or the Supreme Court ofthe United States may enforce the Order which the Board mayenter.IxThe taking of further testimony in this proceeding, the makingof Findings of Fact and Conclusion by the Board, pursuant to theprovisions of the Act, are hereby expressly waived by the respond-ent Hitchcock Co., the partners, the respondent Utility, and theUnion, and the Board's Order'as herein provided, shall have the 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame force and effect as if made after a full hearing, presentationof evidence and the making of findings thereon.XInternationalWoodworkers of America, Local No. -6-206, affili-ated with the C. I. O., is a labor organization within themeaningof Section 2 (5) of the Act.XIUpon this Stipulation and the record herein, an Order mayforthwith be made and entered by the Board providing as follows :Respondent Hitchcock Co., C. G. Hitchcock, M: C. Hitchcock,P. S. Hitchcock, and F. Al. Crawford, their agents, successors andassigns, shall1:Cease and desist-(a) From discriminating in regard to hire or tenure of employ-ment, or any term or ,condition of employment to encourage ordiscourage membership in any labor organization;(b) From in any manner interfering with, restraining or coerc-ing their employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection;2.Take the following affirmative action in order to effectuatethe purposes of the Act-(a) Immediately offer reinstatement to Emery Oliver to a posi-tion on the green chain at Mill Two, either as a grader or in anyother capacity on the green chain.I(b) Immediately offer reinstatement to Albert Demaris at MillTwo to the position of alternating as ratchet setter and dogger withanother employee.(c) Immediately offer reinstatement to H. S. McKinney at MillTwo, to a position either as pond man or as tail sawyer.(d) If such offers of reinstatement are accepted, the employeesshall be reinstated without loss of seniority or of other rights andprivileges.(e)Make whole the following named employees for loss of paysuffered by each of them, by paying each the sum of money indi-cated opposite his name :Joe Nunnellee___ $1050. 00Emery Oliver__. $500.00H. S. McKinney_$650. 00Roy Rickert____ $300.00Frank Hockaday_$650. 00Albert Demaris_ $200.00F. E. Waterbury_$150.00_ C.G.HITCHCOCK & COMPANY193(f)Post and keep visible in prominent places at both MillOne and Two, fora period of at least 60 days from receiptthereof, copies of the Order of the Board, and a statement thatthe said Order has been agreed to by all parties,and that consenthas been granted by all parties to the entrance of a decree enforc-ing said Order in the appropriate Circuit Court of Appeals.(g)Notify the Regional Director of the Nineteenth Regioninwriting within ten days from the date of the Order of theBoard what steps have been taken to comply therewith.The allegations of the amended complaint,, insofar as theyrelate to the respondent Utility, shall be and they are herebydismissed.YIIIt is stipulatedthat EmeryOliver is to be re-employed as agrader, but in the event he does not prove satisfactory as agrader, he is to be' employed in another capacity on the greenchain so long as he gives satisfactory service in such othercapacity.-XIIIIt is further stipulated that M. S. McKinney is to be employedeither as a tail sawyer or as a pond man, and that he is not tobe transferred to any other position in the mill so long as hegives satisfaction in the position which is offered him, providedthat if employedas a tailsawyer, he may be transferred to theposition of pond man.XIVIt is stipulated that the Union shall file no charges at anytime in the future under the Act against C. G. Hitchcock & Co.,C.G.Hitchcock,M. G. Hitchcock, P. S. Hitchcock or F. M.Crawford,or their successors in interest,on account of any matterconcerning any of its employees,past or present,occurring priorto the date of this stipulation. It is further stipulated that theUnion shall file no charges under the Act in connection with anytransfers or shifts of present employees made necessary by thereinstatement of Emery Oliver,Albert Demaris and H. S. Mc-Kinney.It is further stipulated that in the event certain em-ployeesmust be laid off in order to reinstate Emery Oliver,Albert Demaris and H. S. McKinney, the respondent HitchcockCo., and the partners agree that the employees chosen for thelay off shall all cone from the group of employees receiving theminimum wage, and such employee chosen for the lay off shallbe placed upon a preferential list.The employees on such pref-323428-42-vol. 27-14 194DECISIONS OF NATIONAL LABOR RELATIONS "BOARDerential listmust be the first ones offered employment in anyvacancy occurring in the positions from which they were laidoff, and shall be offered employment for other vacancies if, in theopinion of the respondent Hitchcock Co., or the partners, theyare qualified for such vacancy.It is also stipulated that therespondent Hitchcock Co., and the partners will not lay off moreemployees than actually accept reinstatment under the Order ofthe Board herein. In-the event the above procedure for lay offsis followed,the Union agrees not to file any charges in connectionwith any lay offs which accur as a result of the reinstatement ofany employees under the Order of the Board herein.XVIt is further stipulated that the appropriate United States Cir-cuit Court of Appeals may, upon application of the Board, entera decree enforcing the aforesaid Order of the Board, all respond-ents, the partners and the Union expressly waiving their rightto contest the entry of such decree in the appropriate UnitedStates Circuit Court of Appeals,and further expressly waivingtheir right to receive notice of the filing by the Board of an ap-plication for the entry of such decree.XVIThis stipulation is subject to the approval of the National Laborrelations Board. If this stipulation is not approved by the Board,it shall be without prejudice and not-evidentiary against any ofthe respondents, and shall be null and void.XVIIiThis stipulation contains the entire agreement of the parties,and their is no verbal agreement of any kind which varies, altersor modifies this Stipulation.On August 19, 1940, the Board issued its Order approving the abovestipulation and making it a part of the record in the case, and trans-ferring the proceeding to and continuing it before the Board for thepurposes of the entry of decision and order by the Board pursuant tothe provisions of the stipulations.Upon the above stipulation and the entire record in the case, theBoard makes the following : C.G.HITCHCOCK & COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS195C.W. Hitchcock, M. G. Hitchcock, P. S. Hitchcock, and F. M. Craw-ford, herein called the partners, formerly did business as a partnership,under the firm name and style of C. W. Hitchcock & Company. Re-spondent Hitchcock Co. was engaged in the business of logging, manu-facture, sale, and distribution of lumber and lumber products at twomills located near Sisters, Oregon.During 1939 it shipped approxi-mately 7,000,000 feet of lumber to destinations outside the State ofOregon.During the same period it also sold and delivered approxi-mately 25,000,000 feet of lumber to Brooks-Scanlon Lumber Company,Inc.,Bend, Oregon, substantially all of which were shipped by the,latter to points outside the State of Oregon.On May 15, 1940, the partners entered into an agreement dissolvingthe partnership and dividing the assets of the partnership among them-selves.The business formerly conducted by the partnership under thename of respondent Hitchock Co. is now being conducted by the part-ners, as individuals, without any substantial change in the physicaloperations of the mills or the sale and distribution of its products.Respondent Hitchock Co. admits for the purpose of this case and wefind that it is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.We find that the above-described operations of C. W. Hitchcock,M. G. Hitchcock, P. S. Hitchcock, and F. M. Crawford constitute acontinuous flow of trade, traffic, and commerce among the several States.Oregon Utilities, an Oregon corporation, is the sole owner of theDeschutes' Power Company.The latter operates a power plant anddistribution system at Sisters, Oregon, and, furnishes electricity andpower to consumers in and about Sisters, Oregon.2ORDERUpon the basis of the above findings of fact, the stipulation,and theentire record in the case,and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that C. G. Hitchcock&Company, C. G. Hitchcock, M. G. Hitch-cock, P. S. Hitchcock,and F.M. Crawford,their agents,successors,and assigns,shall :1.Cease and desist :(a) From discriminating in regard to hire or tenure of employmentor any termor condition of employment to encourage or discouragemembership in any labor organization;In accordance with the termsof thestipulation set forth above the complaint as torespondentUtilityishereinafter dismissed 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) From in any manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action in order to effectuate thepurposes of the Act :(a) Immediately offer reinstatement to Emery Oliver to a positionon the green chain at Mill Two, either as a grader or in any othercapacity on the green chain;(b) Immediately offer reinstatement to Albert Demaris at Mill Twoto the position of alternating as ratchet setter and dogger with anotheremployee;(c)Immediately offer reinstatement to H. S. McKinney at MillTwo, to a position either as pond man or as tail sawyer;(d) If such offers of reinstatement are accepted, the employees shallbe reinstated without loss of seniority or of other rights and privi-leges;(e)Make whole the following named employees for loss of pay suf-fered by each of them, by paying each the stun of money indicatedopposite his name :Joe Nunnellee_____________________________ $1, 050.00H. S. McKinney___________________________650.00Frank Hockaday__________________________650.00'F. E. Waterbury__________________________150.00Emery Oliver-----------------------------500.00,Roy Rickert_______________________________300.00Albert Demaris ---------------------------200. 00(f)Post and keep visible in prominent places at both Mills Oneand Two, for a period of at least sixty (60) days from receipt thereof,copies of the Order of the Board, and a statement that the said Orderhas been agreed to by all parties, and that consent has been grantedby all parties to the entrance of a decree enforcing said Order in theappropriate Circuit Court of Appeals;(g) Notify the Regional Director of the Nineteenth Region in writ-ing within ten (10) days from the date of the Order of the Board whatsteps have been taken to comply therewith.AND IT IS FURTHER ORDERED that the amended complaint be, and ithereby is, dismissed in so far as it alleges that respondent Utility hasengaged in unfair-labor practices within the meaning of Section 8 (1)and (3) of the National Labor Relations Act.